Detailed Action
Claims 1-22 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/21 has been considered.
Drawings
	The Drawings filed on 11/6/2020 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,826,996. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘996 teaches the instant claims and/or include well known and obvious limitations to one ordinary skill in the art before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 14, recites “reading the syndicated data message within the received syndicated data channel where a successful comparing”, is unclear and indefinite because of the limitation of “where”.  Does applicant intend “where” to mean “when”?  for example, “when there is a successful comparing, reading the syndicated data message within the received syndicated data channel” or “in response to a successful comparing, reading the syndicated data message….”.
	All dependent claims are rejected for the same reasons set forth above.
Allowable Subject Matter
Claims 1-13 allowed.
Claims 14-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is

However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
1. An improved data device assembly having a processor and a memory comprising: a memory for storing one or more predetermined syndicated data device specific syndicated data channel identifiers; an syndicated data service interface that is communicatively coupled via a data network to one or more vendor-specific syndicated data application platforms and having one or more installed vendor specific syndicated data applications, the device having the syndicated data interface adapted for receiving one or more of the point-to-multipoint non-addressed transport bearer channels of one or more different syndicated data channel transport networks, the receiving initially only including the monitoring of the syndicated data channels and not processing of the syndicated data channels to decode the syndicated data messages or syndicated data informational data contained therein, the interfaced further adapted for identifying from the received and monitored transport bearer channels a received syndicated data channel having an syndicated data channel identifier of the specific syndicated data device as stored in the memory, and where identified, reading the syndicated data messages within the received syndicated data channel and extracting the syndicated data supplier-independent informational data from the syndicated data message and providing at least a portion of the extracted syndicated data informational data to at least one of the installed vendor specific syndicated data applications of the syndicated data device.  
14. A method for providing a plurality of syndicated data devices with syndicated vendor-independent syndicated data for use thereby, each syndicated data device having an syndicated data service interface that is communicatively via a data network to one or more vendor-specific syndicated data application platforms and having one or more installed vendor specific syndicated data applications, the method comprising: storing one or more syndicated data message or channel selection criteria; receiving the one or more of the point-to-multipoint non-addressed transport bearer channels of one or more different syndicated data channel transport networks; monitoring the received one or more of the point-to-multipoint non-addressed transport bearer channels of one or more different syndicated data channel transport networks; identifying from the monitored transport bearer channels a received syndicated data channel as a function of a comparing to the store syndicated data message or channel selection criteria to the received syndicated data channel or syndicated data message contained therein; reading the syndicated data messages within the received syndicated data channel where a successful comparing; extracting the syndicated data supplier-independent informational data from the syndicated data message; and providing at least a portion of the extracted syndicated data informational data to at least one of the installed vendor specific syndicated data applications of the syndicated data device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 10,050,840 issued to Zheng et al., teaches IoT devices access of SDN controller.
US 10,104,567 issued to Kodaypak, teaches event monitoring and reporting of IoT devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459